Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 11/02/2022, in which:
 
Claim(s) 1, 3-5, 8, 10-12, 15-19 were amended.
Claim(s) 2-9 were cancelled.
Claim(s) 21-22 were added.
Claim(s) 1, 3-8, 10-22 is/are currently pending.
Claim(s) 1, 8, 15 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, 6-8, 10-11, 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainwright Gregory Yu et al (US Patent No. 10417933; Published 09/17/2019; Filed: 04/25/2014)(hereinafter: Yu) in view of Wu Hua et al (Synonymous Collocation Extraction Using Translation Information, Published: 2003) further in view of 
Michal Knas et al (US Pat No. 10902395; Filed: 07/11/2018)(hereinafter: Knas).

Claim 1:
As per independent claim 1, Yu discloses a computer-implemented method for a smart reading assistant, the computer- implemented method comprising: 
detecting, by one or more processors, a language of a digital book opening by a user on a computing device [[Col 7, lines 40-50] the module may determine the particulars for rendering the electronic book at least partly with reference to the user's guide profile to determine the user's primary language and to compare the primary language to a language of the electronic book—Language of book detected by processor]. 
identifying, by the one or more processors, a user reading capability level for the language of the digital book from a user profile for the user [[col 4, lines 4-29] the selective rendering may be based on one or more aspects of the user utilizing the device, such as a reading level of the user. [Col 8, lines 30-36] Based on the guide profile of the user, the determined reading level, the classification content and other information, the selection module may determine a subset of words of the book to render with corresponding comprehension guides and a subset of words of the book to render]. 
inputting, by the one or more processors, at least one in context meaning of potential unknown words based on the user reading capability level [[cols 9-10, lines 57-5] Based on these different reading levels, the device renders more comprehension guides within the electronic book 106 than does the device…Of course, while FIG. 2 illustrates displaying relatively few comprehension guides for a relatively higher reading level, in some instances the techniques may display more and/or different comprehension guides for a relatively higher difficulty level.]
detecting, by the one or more processors, a user action by the user on the computing device [[col 10-11, lines 49-11] after the users have learned the meaning of a particular word, the users may select the word and request that the device refrain from displaying comprehension guides for subsequent instances of the particular word in the electronic book]. 
updating, by the one or more processors, the user reading capability level based on the user action [[col 11, lines 1-25] the devices may determine how the users' proficiencies progress (or regress) and may alter the guide profiles and accordingly. For instance, the devices may periodically or randomly query the users' understanding of particular words and, as the users' understanding and memorization of these words progress (or regress), may increase or decrease the reading level of the guide profiles for the purpose of showing more or fewer comprehension guides. For instance, if the user indicates that she has now memorized a particular word, the device may refrain from showing comprehension guides for future instances of the particular word].
Yu further discloses word involved in a user action [[col 10-11, lines 49-11] after the users have learned the meaning of a particular word, the users may select the word and request that the device refrain from displaying comprehension guides for subsequent instances of the particular word in the electronic book]. 
  inputting, by the one or more processors, at least one in context meaning of at least one of [the] related words [[col 21, lines 57-65]the electronic device may determine a corresponding guide including a translation or one or more lower ranked words that are an equivalent of the word. Several example approaches to determining appropriate guides were discussed above with respect to the guide selection module. [col 22, lines 42-56]]. Equivalent words refer to related words.
Yu failed to specifically disclose identifying, by the one or more processors, using collocation extraction, related words to a word [involved in the user action].
Hua, in the same field of acquiring related words discloses this limitation in that [[page 2- Our Approach] Our method for synonymous collocation extraction comprises of three steps: (1) extract collocations from large monolingual corpora; (2) generate candidates of synonymous collocation pairs with a word thesaurus WordNet; (3) select synonymous collocation candidates using their translations. [Page 3] The synonymous candidates of a collocation are obtained by expanding a collocation <Head, Relation Type, Modifier> using the synonyms of Head and Modifier. The synonyms of a word are obtainedfrom WordNet 1.6. In WordNet ].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the equivalent word selection of Yu to identify related words using collocation extraction as disclosed by Hua. The motivation for doing so would have been to make full use of different resources to get an optimal compromise of precision and coverage for synonymous collocation extraction (page 2).
	Yu and Hua disclose detecting a user action by the user on the computing device, see Yu above. Yu and Hua failed to specifically disclose wherein the user action includes the user rereading a sentence of a current page more than a pre-defined threshold amount of times.
	Knas in the same field of smart reading devices discloses this limitation in that  [[col 5, lines 49-67] the intelligent e-book reader may use the eye tracking to determine difficult portions of a rendered e-book. For example, the intelligent e-book reader may activate one or more camera modules in the user device to track the eye movement of the user through technologies such as image processing and/or infrared reflection tracking. Based on the eye tracking, the intelligent e-book reader may determine the portions (words, phrases, sentences, paragraphs) that the user reads and rereads. Based upon the amount of rereads the intelligent e-book reader may determine that such portions of the e-book may be difficult for the user or any other user].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user action of Yu and Hua to include the user rereading a sentence of a current page more than a pre-defined threshold amount of times as disclosed by Knas. The motivation for doing so would have been to anticipate the difficulty and read the difficult portions with more attention compared to the other portions (col 5, lines 63-67).

Claim 3:
As per claim 3, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Yu, Hua and Knas wherein eye tracking technology is used to detect the user action. Knas, [[col 5, lines 49-67] the intelligent e-book reader may use the eye tracking to determine difficult portions of a rendered e-book. For example, the intelligent e-book reader may activate one or more camera modules in the user device to track the eye movement of the user through technologies such as image processing and/or infrared reflection tracking. Based on the eye tracking, the intelligent e-book reader may determine the portions (words, phrases, sentences, paragraphs) that the user reads and rereads. Based upon the amount of rereads the intelligent e-book reader may determine that such portions of the e-book may be difficult for the user or any other user].

Claim 4:
As per claim 4, which depends on claim 1, Yu, Hua and Knas disclose further comprising: requesting, by the one or more processors, a native language and reading capability level for one or more foreign languages from the user [[col 7, lines 29-32, col 10, 39-50] user specifies in user profile native language, reading levels and secondary languages]; receiving, by the one or more processors, the native language and the reading capability level for the one or more foreign languages from the user[[col 7, lines 29-32, col 10, 39-50] user specifies in user profile native language, reading levels and secondary languages] user inputs preferences into profile. storing, by the one or more processors, the native language and the reading capability level for the one or more foreign languages in the user profile [[col 7, lines 29-32, col 10, 39-50] user profile stores the requested and received data].

Claim 6:
As per claim 6, which depends on claim 1, Yu, Hua and Knas disclose wherein the at least one in context meaning of potential unknown words and of the at least one of the related words is input in line with text of a current page of the digital book displayed on the computing device. Yu, [claim 14, wherein the placement location includes at least one of a position inter-linearly above a selected occurrence of the word or a position inline adjacent to the selected occurrence of the word. See Fig 9.].

Claim 7:
As per claim 7, which depends on claim 1, Yu, Hua and Knas disclose further comprising: outputting, by the one or more processors, a learning activity to the user through a user interface of the computing device based on the related words. Yu, [see figs 9-11, user learns from displayed guides, [col 12, 33-64] user learning interactive based on feedback].

Claim 8:
As per independent claim 8, it recites computer program product for a smart reading assistant, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions comprising the steps of the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 4 above.

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 6 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 7 above.

Claims 5, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Hua and Knas in view of Madori Ikeda et al, (Extending Various Thesauri by Finding Synonym Sets from a Formal Concept Lattice, Published: 2017)(hereinafter: Ikeda).

Claim 5:
As per claim 5, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Yu and Hua disclose wherein identifying, using collocation extraction, the related words to the word involved in the user action comprises: creating, by the one or more processors, buckets of words that are related to the word for different contexts; identifying, by the one or more processors, from the buckets of words, the related words that are in a same context as the word. Hua, [[page 3—Candidate Generation] The synonyms of a word are obtained from WordNet 1.6. In WordNet, one synset consists of several synonyms which represent a single sense. Therefore, polysemous words occur in more than one synsets. The synonyms of a given word are obtained from all the synsets including it] Synsets are analogous to buckets of words.
Yu and Hua failed to specifically disclose creating the sets of words that are related using an algebraic lattice.
Ikeda, in the same field of finding synonyms in text discloses this limitation in that [[page 1–abstract] we first generate clusters of terms without the thesauri that are candidates for synonym sets based on formal concept analysis using the syntactic information of terms in a corpus…we can search candidate clusters quickly for a correct synonym set for fast classification. [page 9-10 (248-249)] As shown in Fig. 3, the extend of a concept is a cluster of terms…if we consider the construction of a lattice as clustering of terms, we can also consider each cluster c as a set of the nearest neighbors of the terms in the cluster in a feature space of the intent. The important idea is we extend the thesaurus by registering the unregistered term. If the design principle of a thesaurus relates to this idea, a set of nearest neighbors could be considered a set of synonyms.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collocation extraction method of Yu and Hua to create the sets of words that are related using an algebraic lattice as disclosed by Ikeda. The motivation for doing so would have been to reduce the time required to extend multiple thesauri (Ikeda abstract).

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 5 above.



Claims 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainwright Gregory Yu et al (US Patent No. 10417933; Published 09/17/2019; Filed: 04/25/2014)(hereinafter: Yu) in view of Wu Hua et al (Synonymous Collocation Extraction Using Translation Information, Published: 2003) further in view of 
Dikla Treves et al (US PG Pub No. 20170186338; Published: 01/29/2017)(hereinafter: Treves).

Claim 15:
As per independent claim 15, Yu discloses a computer program product for a smart reading assistant, the computer program product comprising: 
one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to detect a language of a digital book opening by a user on a computing device [[Col 7, lines 40-50] the module may determine the particulars for rendering the electronic book at least partly with reference to the user's guide profile to determine the user's primary language and to compare the primary language to a language of the electronic book—Language of book detected by processor]. 
program instructions to identify a user reading capability level for the language of the digital book [[col 4, lines 4-29] the selective rendering may be based on one or more aspects of the user utilizing the device, such as a reading level of the user. [Col 8, lines 30-36] Based on the guide profile of the user, the determined reading level, the classification content and other information, the selection module may determine a subset of words of the book to render with corresponding comprehension guides and a subset of words of the book to render]. 
program instructions to input at least one in context meaning of potential unknown words based on the user reading capability level [[cols 9-10, lines 57-5] Based on these different reading levels, the device renders more comprehension guides within the electronic book 106 than does the device…Of course, while FIG. 2 illustrates displaying relatively few comprehension guides for a relatively higher reading level, in some instances the techniques may display more and/or different comprehension guides for a relatively higher difficulty level.]
program instructions to detect a user action by the user on the computing device [[col 10-11, lines 49-11] after the users have learned the meaning of a particular word, the users may select the word and request that the device refrain from displaying comprehension guides for subsequent instances of the particular word in the electronic book]. 
program instructions to update the user reading capability level based on the user action [[col 11, lines 1-25] the devices may determine how the users' proficiencies progress (or regress) and may alter the guide profiles and accordingly. For instance, the devices may periodically or randomly query the users' understanding of particular words and, as the users' understanding and memorization of these words progress (or regress), may increase or decrease the reading level of the guide profiles for the purpose of showing more or fewer comprehension guides. For instance, if the user indicates that she has now memorized a particular word, the device may refrain from showing comprehension guides for future instances of the particular word].
Yu further discloses word involved in a user action [[col 10-11, lines 49-11] after the users have learned the meaning of a particular word, the users may select the word and request that the device refrain from displaying comprehension guides for subsequent instances of the particular word in the electronic book]. 
program instructions to input at least one in context meaning of at least one of the related words [[col 21, lines 57-65]the electronic device may determine a corresponding guide including a translation or one or more lower ranked words that are an equivalent of the word. Several example approaches to determining appropriate guides were discussed above with respect to the guide selection module. [col 22, lines 42-56]]. Equivalent words refer to related words.
Yu failed to specifically disclose program instructions to identify, using collocation extraction, related words to a word [involved in the user action].
Hua, in the same field of acquiring related words discloses this limitation in that [[page 2- Our Approach] Our method for synonymous collocation extraction comprises of three steps: (1) extract collocations from large monolingual corpora; (2) generate candidates of synonymous collocation pairs with a word thesaurus WordNet; (3) select synonymous collocation candidates using their translations. [Page 3] The synonymous candidates of a collocation are obtained by expanding a collocation <Head, Relation Type, Modifier> using the synonyms of Head and Modifier. The synonyms of a word are obtainedfrom WordNet 1.6. In WordNet ].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the equivalent word selection of Yu to identify related words using collocation extraction as disclosed by Hua. The motivation for doing so would have been to make full use of different resources to get an optimal compromise of precision and coverage for synonymous collocation extraction (page 2).
Yu and Hua disclose identifying a user reading capability level for the language of the digital book as well as a user profile with information about reading level. Yu and Hua failed to disclose program instructions to receive a user input that specifies a number of writings previously read by the user in a native language of the user; wherein the user reading capability is identified based on the specified number of the received user input.
Treves, in the same field of content recommendation based on reading level discloses this limitation in that [[0040] foreign language learning application may make the title selections based on information known to the application, such as previously consumed titles, user data, or data obtained from other applications operating on the device 102 [0050] the criteria may include data known about the user, the user's settings, or device settings, such as the user's current comprehension of the foreign language, user's test scores and types associated with the foreign language, the currently selected title difficulty level or user entered experience level. See also 0045-0047]. Program adjusts user difficulty level (reading capability) based on number of previous titles read by the user, user input consists of previous interactions with the system that add up to influence the user reading capability.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the setting of reading capability of Yu and Hua to receive a user input that specifies a number of writings previously read by the user in a native language of the user such that the user reading capability is identified based on the specified number of the received user input as disclosed by Treves. The motivation for doing so would have been to set a user reading level based on past behaviors, thus setting an accurate baseline for the reading level.

Claim 18:
As per claim 18, which depends on claim 15, Yu, Hua and Treves disclose further comprising: program instructions to request, a native language and reading capability level for one or more foreign languages from the user . Yu, [[col 7, lines 29-32, col 10, 39-50] user specifies in user profile native language, reading levels and secondary languages]; program instructions to receive the native language and the reading capability level for the one or more foreign languages from the user. Yu, [[col 7, lines 29-32, col 10, 39-50] user specifies in user profile native language, reading levels and secondary languages] user inputs preferences into profile. program instructions to store the native language and the reading capability level for the one or more foreign languages in a user profile of the user. Yu, [[col 7, lines 29-32, col 10, 39-50] user profile stores the requested and received data].

Claim 20:
As per claim 20, which depends on claim 15, Yu, Hua and Treves disclose wherein the at least one in context meaning of potential unknown words and of the at least one of the related words is input in line with text of a current page of the digital book displayed on the computing device. Yu, [claim 14, wherein the placement location includes at least one of a position inter-linearly above a selected occurrence of the word or a position inline adjacent to the selected occurrence of the word. See Fig 9.].


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Hua and Treves  in view of Knas.

Claim 16:
As per claim 16, which depends on claim 15, Yu, Hua and Treves disclose detecting a user action by the user on the computing device, see Yu above. Yu, Hua and Treves failed to specifically disclose wherein the user action includes the user rereading a sentence of a current page more than a pre-defined threshold amount of times.
	Knas in the same field of smart reading devices discloses this limitation in that  [[col 5, lines 49-67] the intelligent e-book reader may use the eye tracking to determine difficult portions of a rendered e-book. For example, the intelligent e-book reader may activate one or more camera modules in the user device to track the eye movement of the user through technologies such as image processing and/or infrared reflection tracking. Based on the eye tracking, the intelligent e-book reader may determine the portions (words, phrases, sentences, paragraphs) that the user reads and rereads. Based upon the amount of rereads the intelligent e-book reader may determine that such portions of the e-book may be difficult for the user or any other user].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user action of Yu, Hua and Treves to include the user rereading a sentence of a current page more than a pre-defined threshold amount of times as disclosed by Knas. The motivation for doing so would have been to anticipate the difficulty and read the difficult portions with more attention compared to the other portions (col 5, lines 63-67).

Claim 17:
As per claim 17, which depends on claim 16, it is rejected under the same rationale as claim 1 above. Additionally, Yu, Hua, Treves and Knas wherein eye tracking technology is used to detect the user action. Knas, [[col 5, lines 49-67] the intelligent e-book reader may use the eye tracking to determine difficult portions of a rendered e-book. For example, the intelligent e-book reader may activate one or more camera modules in the user device to track the eye movement of the user through technologies such as image processing and/or infrared reflection tracking. Based on the eye tracking, the intelligent e-book reader may determine the portions (words, phrases, sentences, paragraphs) that the user reads and rereads. Based upon the amount of rereads the intelligent e-book reader may determine that such portions of the e-book may be difficult for the user or any other user].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Hua and Treves in view of Ikeda.

Claim 19:
As per claim 19, which depends on claim 15, it is rejected under the same rationale as claim 1 above. Additionally, Yu, Hua and Treves disclose wherein identifying, using collocation extraction, the related words to the word involved in the user action comprises: creating, by the one or more processors, buckets of words that are related to the word for different contexts; identifying, by the one or more processors, from the buckets of words, the related words that are in a same context as the word. Hua, [[page 3—Candidate Generation] The synonyms of a word are obtained from WordNet 1.6. In WordNet, one synset consists of several synonyms which represent a single sense. Therefore, polysemous words occur in more than one synsets. The synonyms of a given word are obtained from all the synsets including it] Synsets are analogous to buckets of words.
Yu, Hua and Treves failed to specifically disclose creating the sets of words that are related using an algebraic lattice.
Ikeda, in the same field of finding synonyms in text discloses this limitation in that [[page 1–abstract] we first generate clusters of terms without the thesauri that are candidates for synonym sets based on formal concept analysis using the syntactic information of terms in a corpus…we can search candidate clusters quickly for a correct synonym set for fast classification. [page 9-10 (248-249)] As shown in Fig. 3, the extend of a concept is a cluster of terms…if we consider the construction of a lattice as clustering of terms, we can also consider each cluster c as a set of the nearest neighbors of the terms in the cluster in a feature space of the intent. The important idea is we extend the thesaurus by registering the unregistered term. If the design principle of a thesaurus relates to this idea, a set of nearest neighbors could be considered a set of synonyms.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collocation extraction method of Yu Hua and Treves to create the sets of words that are related using an algebraic lattice as disclosed by Ikeda. The motivation for doing so would have been to reduce the time required to extend multiple thesauri (Ikeda abstract).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Hua and Knas in view of Kristin Ann Amundsen et al (US Pat No. 9336204; Date of Patent: 05/10/2016)(hereinafter: Amundsen).

Claim 21:
As per claim 21, which depends on claim 3, Yu and Hua and Knas disclose eye tracking technology to detect sentence re-reading, see Knas above. However, Yu and Hua and Knas failed to specifically disclose the computer-implemented method comprising: determining a reading pace of the user based on a previous reading by the user of another digital book, wherein the determined reading pace of the user is used in combination with the eye tracking technology to detect the user action.
	Amundsen, in the same field of electronic reading devices discloses this limitation in that [[col 5, lines 3-11]data from the client device representing the reader's interaction with a previously delivered version of the content may be used to determine that a version at a different reading level may be needed. For example, it may be determined that a reader is struggling with the content using data representing the reading pace of the reader (e.g., as indicated by a page turn rate), or using eye-tracking software that detects that the gaze of the reader is dwelling on particular passages or words].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the eye tracking teachings of Yu, Hua and Knas to determine a reading pace of the user based on a previous reading by the user of another digital book, wherein the determined reading pace of the user is used in combination with the eye tracking technology to detect the user action as disclosed by Amundsen. The motivation for doing so would have been to determine a base reading level using various measurements from the past (col 4, lines 9-16).



Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 8, 10-14, 15-18, 20 they have been considered but are moot because the amendments changed the scope of the claim and required new grounds of rejection. Please refer to the rejections set forth above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144